PER CURIAM.

ON PETITION FOR WRIT OF CERTIORARI

We grant the wife’s petition for a writ of certiorari and quash the order overruling her objections to the husband’s requests for production. The husband requested production of the wife’s diaries; at the hearing the court was informed that the wife’s attorney had directed the wife to keep a diary in connection with this litigation. We hold that these materials are protected by work product privilege. Dodson v. Persell, 390 So.2d 704 (Fla.1980); Roe v. Roe, 253 N.J.Super. 418, 601 A.2d 1201 (App.Div.1992) (diary written at attorney’s direction in connection with litigation privileged); In re Pretino, 150 Misc.2d 371, 567 N.Y.S.2d 1009 (N.Y.Sur. 1991) (same). Furthermore, the husband made no showing as to these materials that he was “unable without undue hardship to obtain the substantial equivalent of the materials by other means.” Fla.R.Civ.P. 1.280(b)(3); Roe; Pretino. The order under review is quashed and the cause is remanded with instructions to enter an order sustaining wife’s objections to the production of the requested documents to the extent that the documents were prepared at the request of the wife’s counsel.
Certiorari granted; order quashed; cause remanded.